125 Mich. App. 433 (1983)
336 N.W.2d 489
WILLIAMSON
v.
JONES
Docket No. 65018.
Michigan Court of Appeals.
Decided May 3, 1983.
Schmidt, Raguso & Isgrigg (by Thomas Raguso), for plaintiffs.
Conlin, Conlin, McKenney & Philbrick (by Allen J. Philbrick), for defendant Jones.
Sterling, Schilling & Thorburn (by J. Robert Sterling), for defendant Bareiss.
Romain, Donofrio & Kuck, P.C. (by Pat M. Donofrio), and Joselyn, Rowe, Jamieson, Grinnan, Callahan & Hayes, P.C. (by Jeanne Stempian), for defendant Waymaster.
Frank J. Kelley, Attorney General, Louis J. *435 Caruso, Solicitor General, and Luis F. Fernandez, Assistant Attorney General, for defendant Welch.
Before: J.H. GILLIS, P.J., and D.E. HOLBROOK, JR., and GRIBBS, JJ.
D.E. HOLBROOK, JR., J.
This action was brought by plaintiffs Mary and Larry Williamson, as personal representatives of the estate of Clifton George Williamson, deceased. The decedent was a resident of the Fairlane Center, a juvenile mental health facility administered and operated by the State of Michigan in Oakland County. He was 17 years of age, mildly retarded, and suffered from epilepsy.
On or about September 13, 1981, decedent allegedly drowned while taking a tub bath. Defendant Henry Bareiss, a "child care worker", had admitted the decedent to the shower/bathroom area at approximately 9 a.m. after the decedent had asked to take a shower. Thereafter, defendant Lyn Jones, employed as a "staff nurse" in Meadowview 3, directed defendant Bareiss to attend to a disturbance by another resident down the hall. Defendant Jones remained at the nurses' station directly across from the entrance to the shower/bath area where decedent had entered. Defendant Janet Waymaster was employed as "head nurse" of Meadowview 3. Defendant Vickie Welch was employed as "head nurse" of Meadowview 5.
At approximately 9:30 a.m. plaintiff Mary Williamson arrived at Meadowview 3 and asked for her son. Defendant Bareiss informed Mrs. Williamson that decedent was taking a shower. Bareiss proceeded to the shower to check on decedent.
Defendant Bareiss then found that decedent had not, in fact, taken a shower but had proceeded to *436 take a tub bath and had apparently suffered a seizure, causing his death by drowning.
Each defendant brought a motion for summary judgment based on GCR 1963, 117.2(1), contending that plaintiffs had failed to state a claim upon which relief could be granted. The trial court granted said motions and plaintiffs appeal as of right.
Plaintiffs first claim the trial court erred in granting summary judgments under GCR 1963, 117.2(1). We disagree.
On review of a motion for summary judgment based on GCR 1963, 117.2(1), this Court must accept as true all of the factual allegations of plaintiffs as well as any conclusions which can reasonably be drawn therefrom and determine whether plaintiffs' claim on the pleadings is so clearly unenforceable as a matter of law that no factual development can possibly justify a right to recovery. Where immunity from suit is an issue, the complaint must plead facts in avoidance of immunity. Armstrong v Ross Twp, 82 Mich. App. 77, 82; 266 NW2d 674 (1978).
It is well settled that operation of a "public" mental health institution is a governmental function within the meaning of MCL 691.1407; MSA 3.996(107) to which the principle of governmental immunity from tort liability applies. Perry v Kalamazoo State Hospital, 404 Mich. 205; 273 NW2d 421 (1978). Siener v Michigan, 117 Mich. App. 179; 323 NW2d 642 (1982), extends said immunity to juvenile mental health facilities such as Fairlane herein. The issue we must determine is whether the defendants herein, public employees of Fairlane Center, are similarly immune and, if so, if plaintiffs pled facts in avoidance thereof.
We believe the proper test to apply to determine *437 whether a public employee is cloaked with governmental immunity is the "scope of employment test". We decline to follow the ministerial-discretionary test. See Cook v Bennett, 94 Mich. App. 93; 288 NW2d 609 (1979); Vargo v Svitchan, 100 Mich. App. 809; 301 NW2d 1 (1980), lv gtd 411 Mich. 1035 (1981); Willis v Nienow, 113 Mich. App. 30; 317 NW2d 273 (1982).
While this writer recognizes that, in his partial dissenting opinion in Gaston v Becker, 111 Mich. App. 692; 314 NW2d 728 (1981), he would hold the ministerial-discretionary test to be the proper test for determining said issue herein, he is convinced upon further examination of Lockaby v Wayne County, 406 Mich. 65; 276 NW2d 1 (1979), and several decisions of this Court, that the more sound approach is to utilize the scope of employment test. See Fuhrmann v Hattaway, 109 Mich. App. 429; 311 NW2d 379 (1981); Lewis v Beecher Schools, 118 Mich. App. 105; 324 NW2d 779 (1982); Shwary v Cranetrol Corp, 119 Mich. App. 736; 326 NW2d 627 (1982). We agree with the reasoning in Fuhrmann where that Court stated:
"* * * The Center for Forensic Psychiatry therefore performs a governmental function in such instances.
"Likewise, the personnel employed by the center are acting within the scope of a governmental function. As such, they are cloaked with governmental immunity. Galli v Kirkeby, 398 Mich. 527, 543, 544; 248 NW2d 149 (1976); Lockaby v Wayne County, 406 Mich. 65, 84; 276 NW2d 1 (1979) (MOODY, J., concurring in part, dissenting in part). This is particularly true in the present case. A contrary holding would result in the center facing extreme difficulty in hiring qualified personnel to perform the center's statutorily appointed tasks and would vitiate the enabling statute by indirection. This we cannot condone." (Emphasis supplied.) Fuhrmann, supra, p 435.
*438 Under the scope of employment test, to avoid the defense of governmental immunity plaintiffs must have pled that defendants' acts were ultra vires or outside the scope of their employment. We find plaintiffs failed to allege sufficient facts in avoidance of governmental immunity as to each of the defendants herein. The court properly granted defendants' motions for summary judgment.
Second, plaintiffs claim the trial court failed to consider the pleadings before it and improperly treated the motions as being under GCR 1963, 116, as a request for accelerated judgment. We find this argument to be without merit. As noted in Fuhrmann, supra, p 433, a motion for summary judgment pursuant to GCR 1963, 117.2(1) "challenges the legal sufficiency of the complaint and must be evaluated with reference to the context of the complaint alone". The trial court's reliance upon Perry, supra, and Fuhrmann, supra, clearly reveals the grounds the court relied upon.
Affirmed. No costs, a public question involved.